FOR PUBLICATION

   UNITED STATES COURT OF APPEALS
        FOR THE NINTH CIRCUIT

 SHANNON C. ADAMSON, Husband                  No. 16-35314
 and Wife; NICHOLAS ADAMSON,
 Husband and Wife,                              D.C. No.
              Plaintiffs-Appellees,          2:14-cv-01804-
                                                  MJP
                   v.

 PORT OF BELLINGHAM, a                          OPINION
 Washington Municipal
 Corporation,
              Defendant-Appellant.

        Appeal from the United States District Court
          for the Western District of Washington
        Marsha J. Pechman, District Judge, Presiding

             Argued and Submitted May 11, 2018
                    Seattle, Washington

                        Filed May 14, 2019

   Before: Ronald M. Gould and Sandra S. Ikuta, Circuit
      Judges, and John R. Tunheim, * District Judge.

                        Per Curiam Opinion

    *
      The Honorable John R. Tunheim, United States District Judge for
the District of Minnesota, sitting by designation.
2             ADAMSON V. PORT OF BELLINGHAM

                          SUMMARY **


                        Washington Law

    The panel affirmed the district court’s judgment after the
panel certified two questions to the Washington State
Supreme Court, which held that a priority usage agreement
did not absolve a landlord as a possessor of property.

    Specifically, the Washington State Supreme Court held
“that a priority use provision, an affirmative obligation to
maintain and repair, and the ability to lease the property to
others together create sufficient control of the property such
that a landowner who leases the property is held liable as a
premises owner.” Adamson v. Port of Bellingham, 438 P.3d
522, 525 (Wash. 2019).


                            COUNSEL

Michael Barr King (argued), Jason W. Anderson, and Rory
D. Cosgrove, Carney Badley Spellman P.S., Seattle,
Washington; Frank J. Chmelik and Seth A. Woolson,
Chmelik Sitkin & Davis P.S., Bellingham, Washington; for
Defendant-Appellant.

Philip A. Talmadge (argued), Talmadge/Fitzpatrick/Tribe,
Seattle, Washington; James Jacobsen and Joseph Stacey,
Stacey & Jacobsen LLP, Seattle, Washington; for Plaintiffs-
Appellees.



    **
       This summary constitutes no part of the opinion of the court. It
has been prepared by court staff for the convenience of the reader.
            ADAMSON V. PORT OF BELLINGHAM                     3

                          OPINION

PER CURIAM:

    We certified two questions to the Washington State
Supreme Court. Adamson v. Port of Bellingham, 899 F.3d
1047 (9th Cir. 2018). We said that if “the Washington State
Supreme Court decides that a priority usage agreement does
not absolve a landlord of liability as a possessor of property,
we will affirm the district court.” Id. at 1051.

     The Washington State Supreme Court so decided. “The
fact that AMHS was in berth and using the passenger ramp
at the time of the incident does not affect the Port’s liability
as a landowner-lessor. We answer the first certified question
in the affirmative.” Adamson v. Port of Bellingham, 438 P.3d
522, 528 (Wash. 2019). Specifically, it held that “that a
priority use provision, an affirmative obligation to maintain
and repair, and the ability to lease the property to others
together create sufficient control of the property such that a
landowner who leases the property is held liable as a
premises owner.” Id. at 525.

   We affirm the district court.

   AFFIRMED.